Citation Nr: 0115082	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-02 261	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of 
$18,588.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel
INTRODUCTION

The veteran had active service from November 1955 to July 
1959, and from March 1966 to January 1967.  He has been found 
to be incompetent for VA purposes, and the appellant, who is 
his wife, has been appointed his fiduciary.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
August 1999, which denied waiver of recovery of an 
overpayment in the calculated amount of $18,588.  In August 
2000 the appellant appeared at the RO for a videoconference 
hearing before the undersigned, sitting in Washington, D.C.  


FINDINGS OF FACT

1.  From January 1998 to May 1999, the appellant received, on 
the veteran's behalf, improved pension benefits in the 
calculated amount of $18, 588 which were based on an 
erroneous calculation of medical expenses.

2.  VA was almost solely at fault in the creation of the 
overpayment; the appellant's fault was negligible; although 
there was unjust enrichment caused by the overpayment, 
recovery may cause financial hardship; and to require 
repayment would defeat the purpose of the VA pension program.  
.


CONCLUSION OF LAW

Recovery of the overpayment of VA improved pension benefits 
in the calculated amount of $18,588, would be against equity 
and good conscience and, therefore, is waived.  38 U.S.C.A. § 
5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
include eliminating the well-grounded claim requirement, and 
requires the Secretary to provide additional assistance in 
developing all facts pertinent to a claim for benefits under 
title 38 of the United States Code.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that, because we are granting the benefit 
sought by the appellant, remanding the case for additional 
development under the new statute is not necessary, and 
reviewing the claim without remanding it is not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran's initial claim for pension benefits was filed in 
September 1997.  It was noted that he was residing in a 
nursing home, and had been since July 1997.  It was reported 
that he was in receipt of Civil Service retirement in the 
monthly amount of $1,901, and that his wife received $553.10 
per month in Social Security benefits.  The completed 
application form also clearly identified, in the appropriate 
location, that Medicaid covered all or part of the nursing 
home costs.  A statement from the nursing home, dated in 
August 1997, contained the information that the Medicaid room 
rate was $75.35 per day.  
In October 1997, the veteran was informed that his claim for 
VA pension had been approved, to include an aid and 
attendance allowance.  He was informed that he was entitled 
to pension at the rate of $1,050 per month, but that the rate 
paid was $0.00, due to a proposal of incompetence.  His 
income was noted, as was the income of his wife, whose name 
was not correct.  In addition, it was noted that "[w]e 
counted the $26,406.00 in medical expenses you reported."  
The conditions listed requiring immediate notification to VA 
did not include a change in medical expenses.  

Later that month, the RO found the veteran to be incompetent, 
and the appellant, who is the veteran's wife, was designated 
payee on his behalf.  In January 1998, she was informed that 
the monthly rate of pension was $1,050, beginning October 1, 
1997, and $1,066, beginning December 1, 1997.  The total 
annual Civil Service Retirement and Social Security income 
was listed, and it was noted that consideration had been 
given to medical expenses paid of $26,406.  The formula for 
calculating the reduction of countable annual income by 
medical expenses was provided, and it was also noted that if 
the payee was in need of aid and attendance, the basic annual 
rate would be less than shown, and could be obtained from VA.  
It was noted that recurring medical expenses were considered 
a change in income, and that any change in expected recurring 
expenses must be reported to VA immediately.  Failure to 
promptly notify VA could result in an overpayment which must 
be repaid. 

In December 1998, a field examination was conducted by the 
VA.  This examination verified the veteran's mental status 
and residence in an adequate nursing home.  However, it was 
also discovered, in conversation with the appellant, that she 
paid only about $800 per month to the nursing home, and 
retained the remaining $300 per month of the VA pension 
benefit, as well as all of the Civil Service and Social 
Security income.  Upon further investigation, it was found 
that her annual medical expenses were approximately $12,000, 
and it was determined that pension benefits should be 
terminated.  
According to a proposal to terminate benefits dated in 
December 1998, the veteran was a patient in a Medicaid 
approved nursing home and the Medicaid plan covered the cost 
of care.  Among other things, the appellant was informed that 
because she had no dependents, pension was limited to $90 per 
month while the veteran was in receipt of that type of care.  
The appellant responded promptly, in December 1998, 
attempting to correct the misstatements provided in the 
notification, including the fact that she, the veteran's 
wife, was a dependent.  She also stated "[i]f an adjustment 
of his disability pension has to be made I would prefer that 
you withhold an amount determined by you pending final 
computations thereby eliminating the possibility of a large 
overpayment which would be a hardship to handle."  
Nevertheless, VA continued to pay pension benefits through 
May 1999.  

An eligibility verification report (EVR) dated in January 
1999 reveals that in 1998 unreimbursed medical expenses were 
$12,093 and that anticipated medical expenses for 1999 were 
$12,100.  Thus, the total income was in excess of the maximum 
allowable rate, and the overpayment, resulting from pension 
benefits paid from January 1998 through May 1999, was 
properly created.  

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the 
recipient would be against equity and good conscience.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  Here, the 
Committee found in the August 1999 decision that fraud, 
misrepresentation or bad faith had not been shown; 
consequently, the remaining issue is whether it would be 
against equity and good conscience to require repayment of 
the debt.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a).  In making this determination, the 
facts and circumstances in a particular case must be weighed 
carefully.  Different factors must be considered, including, 
but not limited to, the relative fault of the debtor, 
weighing such fault against any fault on the Government's 
part, whether there was any unjust enrichment or detrimental 
reliance, whether there would be undue financial hardship 
resulting from recovery of the overpayment from the veteran, 
and whether recovery of the overpayment would defeat the 
purpose of benefits otherwise authorized.  38 C.F.R. § 
1.965(a). Moreover, all elements of equity and good 
conscience must be considered in a waiver decision.  See 
Ridings v. Brown, 6 Vet.App. 544 (1994). 

Considering the element of fault, we are unable to find any 
statement submitted by the veteran or the appellant, which 
claimed $26,406, in annual unreimbursed medical expenses.  
The amount appears to have been derived from the statement 
from the nursing home, to the effect that the Medicaid rate 
for the veteran was $73.35 per day; multiplied by 360 days, 
the amount is $26,406.  However, that letter did not suggest 
that the veteran was paying that amount, and the application 
to which that statement was attached clearly identified that 
Medicaid covered all or part of the nursing home costs.  
Thus, based on the information of record, VA was in error in 
awarding pension benefits in an amount based on unreimbursed 
medical expenses of $26,406.  

If the debt was the result solely of administrative error, 
the effective date of the reduction of improved pension 
benefits would be the date of the last payment based on this 
error; consequently, there would be no overpayment charged to 
the veteran for the portion of the overpayment attributable 
to administrative error.  38 U.S.C.A. § 5112(b)(10) (West 
1991); see Erickson v. West, 13 Vet.App. 495, 499 (2000).  
However, where an erroneous award is based on an act of 
commission or omission by a payee or with the payee's 
knowledge, the effective date of the discontinuance of the 
erroneous payment is the date the award became erroneous, but 
not earlier than the date entitlement ceased.  Jordan v. 
Brown, 10 Vet.App. 171, 174 (1997).  

The appellant was informed in January 1998 that the monthly 
rate of pension included consideration of medical expenses 
paid of $26,406.  It was also noted that recurring medical 
expenses were considered a change in income, and that to 
avoid an overpayment any change in expected recurring 
expenses must immediately be reported to VA.  

Nevertheless, the level of VA fault in this case comes 
perilously close to sole administrative error.  The Court, in 
Erickson, found that sole administrative error was present in 
a case where the VA has knowledge that the amount being paid 
was erroneous.  In this case, VA knew or should have known 
that the amount being paid was likely erroneous, in view of 
the claim which reported that Medicaid paid for the nursing 
home care.  However, the notification to the appellant in 
this case, while less than ideal, was not obfuscated to the 
degree indicated by the facts in Erickson, and we find that 
the January 1998 notice to the appellant was sufficient to 
acquit VA of sole administrative error.  

However, the appellant's fault is confined to accepting 
benefits which she had reason to believe, based on 
information provided by VA, were based on erroneous 
information.  Her fault is mitigated by her entirely candid 
and cooperative reporting of income and expenses on field 
examination, which was the first time she was directly 
questioned on that point.  Moreover, her behavior reflects 
that while she had constructive knowledge that her payments 
were possibly erroneous, she did not have actual knowledge.  
Her fault is further diminished by the fact that as soon as 
she was informed of the problem she requested that VA take 
immediate action to avoid creating an overpayment.  VA, 
however, continued to pay her for five more months.  
Accordingly, we find the appellant's fault to be negligible, 
while VA fault falls just short of sole administrative error.  
Turning to the other elements of equity and good conscience, 
the field examination report of December 1998, and financial 
status reports furnished in July 1999 and January 2000 
indicate that the veteran's family income is currently 
slightly in excess of total expenses.  However, since some 
time during 1999, the veteran has been in and out of a state 
hospital, due to deterioration in his condition.  According 
to the appellant's testimony at her hearing before the 
undersigned, the expenses of his state hospitalization are 
unknown.  With that expense added, total expenses would 
likely exceed total income.  

The Board notes that the monthly expenses include a 
substantial sum for installment debts.  Debts to the 
government are expected to be accorded the same preference as 
other debts, and can be expected to be satisfied over time.  
However, it appears that some of these installment debts will 
not be satisfied for a substantial number of years, and a 
comparison of the July 1999 and January 2000 financial status 
reports indicates that the appellant has not been increasing 
this debt.  Further, her car is ten years old, and she 
apparently must drive a significant distance for her frequent 
visits to the veteran.  Based on these factors, although 
financial hardship is not clearly established, there is 
sufficient information to indicate the likelihood for 
hardship, should the veteran be discharged to a nursing home.

Regarding the other elements of equity and good conscience, 
although it appears that there would be some unjust 
enrichment, recovery of the relatively large overpayment 
would defeat the purpose of this benefit program, which is to 
supplement the income of low-income veterans.  Taken as a 
whole, particularly in view of the substantial degree of VA 
fault involved in the creation of the debt contrasted with 
the negligible fault on the part of the appellant, the 
evidence establishes that recovery of the overpayment in this 
case would be against equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963, 1.965.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of 
$18,588, is granted. 



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

